Herlihy, J.
Appeal from an order of the Surrogate’s Court which directed the Comptroller to pay over moneys to the petitioner for the benefit of *806Hungarian beneficiaries. In Matter of Saniuk (21 A D 2d 922, mot. for lv. to app. den. 15 N Y 2d 482), very similar to the present facts, we held that the Surrogate’s Court had broad discretion in such situations to effectuate the intention of the decedent. The facts herein warrant the exercise of discretion by the Surrogate. Order affirmed, with costs.
Gibson, P. J., Reynolds, Taylor and Aulisi, JJ., concur.